PRESS RELEASE FOR RELEASE APRIL 27, 2:00 P.M. For More Information Contact Joseph J. Bouffard (410) 248-9130 BCSB Bancorp, Inc. Baltimore County Savings Bank BCSB BANCORP, INC. REPORTS RESULTS FOR THE QUARTER ENDED MARCH 31, 2012 BCSB Bancorp, Inc. (the “Company”) (NASDAQ: BCSB), the holding company for Baltimore County Savings Bank (the “Bank”) reported net income of $574,000 for the three month period ended March 31, 2012, which represents the second quarter of its 2012 fiscal year, as compared to net income of $188,000 for the three months ended March 31, 2011. For comparison purposes, when consideration is given to dividends and discount accretion on preferred shares issued under the U.S. Treasury’s TARP Capital Purchase Program, the Company reported net income available to common stockholders of $574,000 or $0.19 per basic share and $0.18 per diluted share for the three months ended March 31, 2012, compared to a net loss available to common stockholders of $229,000 or ($0.08) per basic and diluted common share for the three months ended March 31, 2011. The Company repaid TARP on January 26, 2011 and was required to accelerate accretion of the remaining discount on the preferred stock, thereby reducing net income available to common shareholders by approximately $310,000 during the three months ended March 31, 2011. The Company was able to repay TARP without raising additional capital, which would have been dilutive to shareholders. Net income for the six months ended March 31, 2012 was $1,036,000, as compared to net income of $233,000 for the six months ended March 31, 2011. For comparison purposes, when consideration is given to dividends and discount accretion on preferred shares issued under the U.S. Treasury’s TARP Capital Purchase Program, net income available to common stockholders was $1,036,000 or $0.34 per basic share and $0.33 per diluted share for the six months ended March 31, 2012, compared to a net loss available to common stockholders of $340,000 or ($0.11) per basic and diluted common share for the six months ended March 31, 2011. During the three and six months ended March 31, 2012, earnings were favorably impacted by increases in net interest income, increases in non-interest income and reductions in non-interest expense. Provision for loan losses increased by $300,000 during the three months ended March 31, 2012 and decreased by $200,000 during the six months ended March 31, 2012, as compared to the same periods in the prior fiscal year. President and Chief Executive Officer Joseph J. Bouffard commented, “We are encouraged by the trend of increased earnings. Core areas of operating results have improved, including net interest income and operating expenses. We remain focused on resolving asset quality issues despite stubbornly problematic economic conditions. During the most recent quarter ended March 31, 2012, we successfully disposed of foreclosed real estate while recognizing approximately $345,000 in gains from sale of those properties.” This press release contains statements that are forward-looking, as that term is defined by the Private Securities Litigation Reform Act of 1995 or the Securities and Exchange Commission in its rules, regulations and releases. The Company intends that such forward-looking statements be subject to the safe harbors created thereby.All forward-looking statements are based on current expectations regarding important risk factors, including but not limited to real estate values, market conditions, the impact of interest rates on financing, local and national economic factors and the matters described in “Item 1A. Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended September 30, 2011.Accordingly, actual results may differ from those expressed in the forward-looking statements, and the making of such statements should not be regarded as a representation by the Company or any other person that results expressed herein will be achieved. BCSB Bancorp, Inc. Consolidated Statements of Financial Condition (Unaudited) March 31, September 30, (Dollars in thousands) ASSETS Cash equivalents and time deposits $ $ Investment Securities, available for sale Loans Receivable, net Mortgage-backed Securities, available for sale Foreclosed Real Estate Premises and Equipment, net Bank Owned Life Insurance Other Assets Total Assets $ $ LIABILITIES Deposits $ $ Junior Subordinated Debentures Other Liabilities Total Liabilities Total Stockholders’ Equity Total Liabilities & Stockholders’ Equity $ $ Consolidated Statements of Operations (Unaudited) Three Months ended March 31, Six Months ended March 31, (Dollars in thousands (Dollars in thousands except per share data) except per share data) Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Total Non-Interest Income Total Non-Interest Expenses Income Before Tax Expense (Benefit) Income Tax Expense (Benefit) 46 ) Net Income Preferred Stock dividends and discount accretion ) ) Net Income (Loss) available to common shareholders $ $ ) $ $ ) Basic Income (Loss) Per Common Share $ $ ) $ $ ) Diluted Income (Loss) Per Common Share $ $ ) $ $ ) Three Months ended March 31, Six Months ended March 31, Return on Average Assets (Annualized) .36% .12% .33% .08% Return on Average Equity (Annualized) 4.36% 1.49% 3.96% .83% Interest Rate Spread 3.21% 3.21% 3.22% 3.10% Net Interest Margin 3.23% 3.23% 3.25% 3.14% Efficiency Ratio 79.97% 95.41% 80.55% 90.12% Ratio of Average Interest Earnings Assets/Interest Bearing Liabilities 102.01% 101.03% 101.99% 102.62% Tangible Book Value (Unaudited) At March 31, At September 30, At March 31, (Dollars in thousands except per share data) Tangible book value per common share: Total stockholders’ equity $ $ $ Less:Intangible assets ) ) ) Tangible common equity $ $ Outstanding common shares Tangible book value per common share (1) $ $ $ (1) Tangible book value provides a measure of tangible equity on a per share basis. It is determined by methods other than in accordance with Accounting Principles Generally Accepted in the United States (“GAAP”) and, as such, is considered to be a non-GAAP financial measure. Management believes the presentation of Tangible book value per share is meaningful supplemental information for shareholders. We calculate Tangible book value per common share by dividing tangible common equity by common shares outstanding, as of period end. Allowance for Loan Losses (Unaudited) Three Months ended March 31, Six Months ended March 31, (Dollars in thousands) (Dollars in thousands) Allowance at Beginning of Period $ Provision for Loan Losses Recoveries 18 25 29 46 Charge-Offs (4 ) Allowance at End of Period $ Allowance for Loan Losses as a Percentage of Gross Loans 1.52% 1.32% 1.52% 1.32% Allowance for Loan Losses as a Percentage of Nonperforming Loans 25.4% 51.1% 25.4% 51.1% Non-Performing Assets (Unaudited) At March 31, At September 30, At March 31, (Dollars in thousands) Nonaccrual Loans: Commercial $ $ $ Residential Real Estate (1) Consumer 20 21 Total Nonaccrual Loans (2) Accruing Troubled Debt Restructurings Total Nonperforming Loans Foreclosed Real Estate Total Nonperforming Assets $ $ $ Nonperforming Loans to Loans Receivable 6.07% 5.01% 2.62% Nonperforming Assets to Total Assets 3.42% 3.41% 1.92% Includes owner occupied residential properties andinvestor owned residential rental properties. Nonaccrual status denotes loans on which, in the opinion of management, the collection of additional interest is questionable.Also included in this category at March 31, 2012 are$9.7 million in Troubled Debt Restructurings, $8.3 million ofwhich were current.Reporting guidance requires disclosure of these loans as nonaccrual until the loans have performed according to the modified terms for a sustained period. As of March 31, 2012, the Company had a total of $11.1 million in Troubled Debt Restructurings.
